I think the record shows that the automobile was sold and bought under a judgment of the county judge's court valid on its face. After the judicial sale and purchase the automobile passed into the hands, by purchase, of a third party who had the right to rely on the title which he acquired. This suit was a collateral attack on the validity of a judgment valid on its face. Neither the county judge's court nor the purchaser were parties to the decree. Right to title and possession of the personal property involved was at issue. Therefore, there was no ground for invoking equity jurisdiction. The remedy (if any under these conditions) was in law: Therefore I think the judgment should be reversed.